Guy, J.
This action, to recover for personal injuries sustained from being run down by a taxicab, is brought against the individual owner thereof as well as against the Independent Taxi Owners Association, a membership corporation, of which the taxicab owner was a member.
There is abundant evidence to sustain the judgment against the individual defendant McArdle. As to the defendant corporation, the evidence shows it is a *445membership corporation composed of the owners of taxicabs. The fact that it permits its members to affix its initials and name to their cabs is not a representation that it owns or operates the cabs of its members, and no more establishes liability for their tortious acts than would the permitted use of the flag or emblem of a yacht club or university create liability for the acts of members using such emblems.
Judgment reversed and complaint dismissed, with costs to defendant corporation; judgment affirmed, with costs, as to defendant McArdle.
Bijur and Pendleton, JJ., concur.
Judgment reversed, with costs, to defendant corporation; judgment affirmed, with costs, as to defendant McArdle.